DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 – 10, 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention I, III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/1/2022.
Claims 11 – 18 are pending for consideration. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11 - 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wiktor et al. (DE 102020114502.0 filed: 5/29/2020 in Germany, Examiner cited English equivalent U.S. Patent Publication 20210369928 A1 for claim mapping) in view of Mcintosh et al. (U.S. Patent 8570274 B1) 
Regarding claim 11, Wiktor discloses “A system for contactless operation of a medical device, comprising: 
an electromagnetic pointing apparatus, comprising at least one electromagnetic signal emitter configured to emit a radar signal; ([0035] “A sending device of a set according to exemplary embodiments of the present invention may be configured to emit radar waves with a frequency f of 1 to 300 GHz, which corresponds to a wavelength of approximately 30 cm to 1 mm.” [0034] “A radar wave may be an electromagnetic wave or electromagnetic radiation;”)
at least three receivers configured to receive the radar signal emitted by the at least one electromagnetic signal emitter; ([0083] “the evaluation unit is further programmed to additionally evaluate radar waves reflected by the reference object and received by the at least one receiving device. [0086] “some embodiments, the evaluation unit is programmed to compare, the patterns, intensity or other distinguishing features of the received radar waves, or evaluations based thereon, with reference data or sets, and reference patterns or evaluations based thereon in order to receive a result.” [0005] “a receiver configured to receive reflected radar waves;” [0148] “the first and/or second receiving devices each consists of a receiver or a receiver array or comprises a receiver or a receiver array.) and 
a processor configured to: ([0005] “a processor”) 
determine a pointing target of the electromagnetic pointing apparatus relative to the medical device based on the received radar signal; ([0005] “a receiver configured to receive reflected radar waves;” [0019] “The set comprises at least one first sending device (e.g., at least one transmitter) for emitting radar waves, at least one first receiving device (e.g., at least one receiver) for receiving reflected radar waves, at least one evaluation unit (e.g., at least one processor) for evaluating the radar waves received by the first receiving device, and an output device (e.g., a display, a transmitter, a transceiver, or a communication interface) for outputting the result or at least a signal based on said result. The evaluation unit is preferably programmed to achieve a result of the evaluation (herein also: evaluation result), to make it available and to transmit it to the output device”.  [0148] “the first and/or second receiving devices each consists of a receiver or a receiver array or comprises a receiver or a receiver array”. [0006] “a receiver configured to receive reflected radar waves; a processor configured to evaluate the reflected radar waves received by the receiver to determine a position or a position change of the object; and an output interface for outputting a result of the evaluation.” [0022] [0033] [0102]) and 
trigger a function of the medical device based on the determined pointing target of the optical pointing apparatus”. ([0006] “a receiver configured to receive reflected radar waves; a processor configured to evaluate the reflected radar waves received by the receiver to determine a position or a position change of the object; and an output interface for outputting a result of the evaluation. [0207] - [0211]. Claim does not define what is “a function of medical device”. The term “function of medical device” is a broad term.)
[0148] discloses “the first and/or second receiving devices each consists of a receiver or a receiver array or comprises a receiver or a receiver array”.
Wiktor does not disclose “three receivers”. 
Mcintosh discloses “three receivers”. (Fig. 2, RXs 221-223. C3:52 – c4:18)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate three receivers by Mcintosh into device of Wiktor.  The suggestion/motivation would have been to improve efficiency. (Mcintosh: [0011])
Regarding claim 12, Mcintosh and Wiktor disclose “wherein the processor is further configured to compare the radar signal with a reference signal”. (Mcintosh [0067] [0069] [0073] [0086])
Regarding claim 13, Mcintosh and Wiktor disclose “further comprising: an electromagnetic signal emitter associated with the medical device configured to emit a trigger signal to cause the electromagnetic pointing apparatus to emit the radar signal from the at least one electromagnetic signal emitter”. (Mcintosh [0035])
Regarding claim 14, Mcintosh and Wiktor disclose wherein the processor is configured to perform a frequency modulated continuous wave (FMCW) method for determining a distance between the at least one electromagnetic signal emitter of the electromagnetic pointing apparatus and the at least three receivers. (Mcintosh [0005] - [0007] [0034] [0035])
Regarding claim 15, Mcintosh and Wiktor disclose “wherein the electromagnetic pointing apparatus further comprises at least a second signal emitter configured to emit a second radar signal and/or a sensor for determining an inclination of the electromagnetic pointing apparatus; wherein the electromagnetic pointing apparatus is further configured to determine a pointing axis of the electromagnetic pointing apparatus”. (Mcintosh [0005] – [0007] [0019] [0022] [0033])
Regarding claim 16, Mcintosh and Wiktor disclose “wherein the electromagnetic pointing apparatus further comprises: at least one push-button; (Mcintosh [0103]) and a modulator configured to modulate information on the radar signal emitted by the at least one electromagnetic signal emitter in response to actuation of the at least one push-button”. (Mcintosh [0115] – [0119])
Regarding claim 18, Mcintosh and Wiktor disclose “wherein the at least three receivers are arranged at the medical device or arranged remotely relative to the medical device with a defined spatial relationship thereto.” (Wiktor Fig. 2, RXs 221-223, c3:52 – c4:14)
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wiktor et al. (DE 102020114502.0 filed: 5/29/2020 in Germany, Examiner cited English equivalent U.S. Patent Publication 20210369928 A1 for claim mapping) in view of. Mcintosh et al. (U.S. Patent 8570274 B1) in view of Gillian et al. (U.S. Patent Publication 20170097413 A1) 
Regarding claim 17, Mcintosh and Wiktor do not disclose “wherein the electromagnetic pointing apparatus further comprises a fingerprint scanner and/or a communication device configured to communicate with a fingerprint sensor wearable under a glove of an operator”.
Gillian discloses “wherein the electromagnetic pointing apparatus further comprises a fingerprint scanner and/or a communication device configured to communicate with a fingerprint sensor wearable under a glove of an operator”. ([0084] - [0087])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate fingerprint scanner by Gillian into device of Mcintosh and Wiktor.  The suggestion/motivation would have been to detect fingerprint. (Gillian: [0084])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20220096007 A1 discloses optical sensor system on Fig. 20.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646. The examiner can normally be reached Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN-NAN LIN/Primary Examiner, Art Unit 2693